UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-1248



MARK ANTHONY ESPOSITO,

                                                Plaintiff - Appellant,
             and


AMERICA ONLINE LATINO,

                                                             Plaintiff,

             versus


VERISIGN, INCORPORATED;       NETWORK   SOLUTIONS,
INCORPORATED,

                                               Defendants - Appellees,
             and


AMERICA   ONLINE,    INCORPORATED;        DOTSTER,
INCORPORATED; INKTOMI CORPORATION,

                                                            Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis III, District
Judge. (CA-03-362-A)


Submitted:    July 29, 2004                   Decided:   August 3, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Mark Anthony Esposito, Appellant Pro Se.      Shari Claire Lewis,
RIVKIN RADLER, L.L.P., Uniondale, New York; Timothy Brooks Hyland,
LEFFLER, HYLAND, P.C., Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Mark   Anthony   Esposito    seeks   to   appeal   the   district

court’s order permanently enjoining him from utilizing a web name

likely to confuse the public.     We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).        This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order was filed on August 1, 2003,

and entered on the docket on August 7, 2003.*        The notice of appeal

was filed on February 24, 2004.   Because Esposito failed to file a

timely notice of appeal or to obtain an extension or reopening of

the appeal period, we dismiss the appeal.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                   DISMISSED


     *
      Esposito does not challenge on appeal the district court’s
contempt order, which was filed January 22, 2004, and entered
January 23, 2004.

                                - 3 -